Citation Nr: 0719499	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-19 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for varicose veins of 
the left lower extremity, currently evaluated as 60 percent 
disabling.

2.  Entitlement to secondary service connection for varicose 
veins of the right lower extremity.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for varicose veins of 
the right lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a March 2004 decision by the RO which 
continued a 60 percent disability rating for varicose veins 
of the left lower extremity, and a February 2005 decision by 
the RO which denied service connection for varicose veins of 
the right leg to include as secondary to the veteran's 
service-connection varicose veins of the left extremity.  

The issues regarding varicose veins of the right lower 
extremity are not ready for appellate review, and must be 
remanded to the Appeals Management Center (AMC) for further 
development.  

The Board notes that the veteran's April 2004 statement 
implies a claim of clear and unmistakable error with the 
April 1985 notice of decision which denied service connection 
on a direct basis for varicose veins of the veteran's right 
extremity.  Accordingly, the matter is referred to the RO for 
such further action as may be appropriate.   


FINDING OF FACT

The veteran's current varicose vein disability of his left 
lower extremity is not manifested by massive board-like 
edema, with constant pain at rest.  He suffers from slight 
edema, stasis pigmentation or eczema, and does not suffer 
from persistent ulceration. 


CONCLUSIONS OF LAW

The criteria for a rating in excess of 60 percent for 
service-connected varicose veins of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic 
Code 7120 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claim for an increased 
rating, a VCAA notice letter was sent in March 2004, prior to 
the RO's June 2004 decision which continued the 60 percent 
disability rating for varicose veins of the left lower 
extremity.  That letter informed the veteran of the evidence 
necessary for establishing an increased rating.  He was 
notified of his and VA's respective duties for obtaining 
evidence.  He was asked to send information describing 
additional evidence for VA to obtain, and to send any medical 
reports that he had. 

The Board acknowledges that the March 2004 VCAA notice letter 
did not contain any specific notice with respect to rating or 
effective date matters.  The veteran was, however, provided 
with comprehensive rating information in the April 2005 
statement of the case (SOC).  Moreover, the Court has held 
that once service connection is granted, the claim is 
substantiated and further notice as to the rating or 
effective date elements is not required.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA examination 
relating to his claim for an increased rating in November 
2004.  The veteran has not identified and/or provided 
releases for any other relevant evidence that exists and can 
be procured.  Therefore, no further development action is 
warranted.

II.  The Merits of the Veteran's Claims

A.  Increased Rating, Varicose Veins of the Left Lower 
Extremity.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected varicose veins of the left 
lower extremity have been evaluated under Diagnostic Code 
7120 for "varicose veins".  See 38 C.F.R. § 4.104 (2006).  A 
60 percent rating is assigned for persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration; and a 100 percent rating is assigned 
for massive board-like edema, with constant pain at rest.  38 
C.F.R. § 4.104, Diagnostic Code 7120 (2006). 
 
The Board notes that, by a March 1999 decision, the RO 
granted an increased rating from 50 percent to the current 60 
percent for service-connected varicose veins of the left leg.  
That decision was based on a February 1999 examination of the 
varicose veins in the veteran's left leg.  At that time the 
examiner observed that the veteran's varicose veins were 
bilateral, both above and below the knee.  The veteran 
reported that he had had recurring varicose ulcers; however, 
the examiner noted that he had no leg ulcers at that time.  
The veteran complained that his legs ached when he was on his 
feet, and the ulcers hurt when they occurred.  The symptoms 
were relieved by elevation and compression.  He said that he 
was able to do his job as owner/manager of a video store.  
There was no history of soft tissue sarcoma, aortic aneurysm, 
arteriosclerosis obliterans, or Reynaud's phenomenon.  The 
examiner observed that the maximum diameter of the varicose 
veins was 1.5 centimeters.   There was slight stasis 
pigmentation bilaterally.  Arterial circulation was normal.  
There was no edema, no eczema, and no soft tissue sarcoma.  
The examiner diagnosed the veteran with bilateral varicose 
veins with some stasis pigmentation and recurring stasis 
ulcers, but no ulcer at the present time; systolic and 
diastolic hypertension; and exogenous obesity.  

In November 2004, the veteran was afforded a VA examination 
in connection with his current claim for an increased rating.  
The veteran reported that he had had burning pain due to 
varicose veins in both thighs and legs.  The burning pain was 
worse and he had a feeling of fatigue after standing for 30 
minutes or walking for 300 feet.  Getting off his feet and 
elevating his legs for 5 to 10 minutes eased the burning pain 
in the thighs and legs.  He begins to have swelling of his 
feet, ankles, and legs after standing or walking for 30 
minutes.  Edema of the lower extremities disappears after 
overnight rest in bed.  He said that he had used ACE wraps on 
the legs and thighs in the past, but they did not give any 
appreciable relief from the symptoms of the varicose veins.  
He had never used support hose or elastic stockings on his 
lower extremities.  The veteran also reported that he had had 
ulcers and stasis dermatitis of both legs in the past.  The 
ulcers healed with treatment, and he no longer had ulcers on 
his lower extremities.  He did still have stasis dermatitis 
of the feet and legs.  Local use of fluocinolone cream gave 
considerable relief from the stasis dermatitis.

The examiner made observations about the veteran's varicose 
veins on the left and right.  The examiner observed that, on 
the right side, varicose veins extended from the right mid-
thigh down into the whole of the right leg.  The largest 
varicosities on the right were 2 centimeters in diameter.  On 
the left leg, the examiner observed that the varicose veins 
extended from the proximal left thigh down through the whole 
of the left leg.  The largest varicosities were 2.5 
centimeters in diameter.  There was trace edema of both legs 
and feet.  There was stasis dermatitis of skin on the legs 
and feet with bluish-brown discoloration of the skin of the 
feet, and the distal third of the legs.  There was thickening 
of the skin of the feet and the legs with eczematous changes 
in the skin of both feet.  There was no oozing, and there 
were no ulcers.  The peripheral arterial pulses were normal.  
There was no evidence of arterial insufficiency of the lower 
extremities.  The varicose veins of the lower extremities 
were visible and palpable.  The examiner's diagnosis was that 
there were varicose veins of the lower extremities. 

In his July 2004 notice of disagreement, the veteran took 
issue with the November 2004 VA examiner's observation that 
there was no edema (the examiner did note that there was 
trace edema of the leg and foot).  He contended that, because 
the examination had taken place at 7:00 a.m., he had not been 
on his feet at that time of the day.  He stated that he does 
have edema most days after he works in his video rental store 
which is open seven days a week.  He said that the swelling 
was from the knee down, and it was hard to even bend his 
knee.  He did not stay on his feet after work.  Because he 
owns his own business he is able to sit some, whereas he 
could not do that if he worked for someone else.  He also 
stated that he had not had ulcers on his leg for about 1 1/2 
years since he lost weight.    

Based on the foregoing, the Board finds that the current 
medical evidence reflects a level of disability regarding the 
veteran's service-connected varicose veins of the left lower 
extremity that does not warrant an evaluation in excess of 60 
percent.  The veteran's current varicose vein disability of 
his left lower extremity is not exhibited by massive board-
like edema, with constant pain at rest.  While the veteran 
contends that he does experience edema, and the November 2004 
examiner did observe slight edema, it is clear that the edema 
that the veteran experiences is not manifested by massive 
board-like edema that would warrant a 100 percent disability 
rating, nor does he experience constant pain at rest.  In 
fact, the veteran has regularly reported that the pain from 
his varicose veins is relieved with rest.

The Board additionally notes that a 60 percent rating is 
assigned for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  
While the medical evidence discussed above does show that the 
veteran suffers from statis pigmentation and eczema, the 
veteran by his own report does not currently suffer from 
persistent ulceration.  That the veteran did suffer from 
intermittent ulceration has been based on his own report, as 
neither VA examiner in 1999 and 2004 observed any ulceration 
at the time of the exams.  Additionally, the VA examiner in 
1999 did not observe any edema, and the VA examiner in 2004 
only observed slight edema.  As noted above, although the 
veteran, by his own report, may experience more than slight 
edema, that edema is not manifested by massive board-like 
edema such as would warrant an increased rating.  Both 
examiners also noted that there was no evidence of arterial 
insufficiency of the lower extremities, and arterial 
circulation was normal.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is again the veteran's claim, 
and therefore his claim for increase must be denied.  

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for his condition, he has continued to work in 
his business seven days a week, and there is nothing in the 
record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.



ORDER

An increased rating for varicose veins of the left lower 
extremity is denied.


REMAND

A review of the claims file reveals that, by an April 1985 
notice of decision, the veteran was denied direct service 
connection for varicose veins of the right lower extremity.  
The veteran did not appeal that decision, and it became 
final.  In 2004, the veteran filed a claim and essentially 
indicated during the course of his appeal that his varicose 
veins of the right lower extremity began in service or were 
caused or aggravated by his service-connected varicose veins 
of the lower left extremity.  When the RO reviewed the claim 
in February 2005, it reviewed the entire claim for service 
connection (both direct and secondary service connection) on 
a denovo basis despite the prior denial.  Although the RO was 
correct in reviewing the secondary service connection claim 
anew, it should have required the submission of new and 
material evidence with regard to the direct service 
connection claim.  See Jarrell v. Nicholson, 20 Vet. App. 
326, 330 (2006) (holding a later theory of entitlement was a 
"separate and distinct matter" constituting a new "claim"); 
But see Bingham v. Principi, 18 Vet. App. 470 (2004) aff'd 
sub nom. Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 
2005); Ashford v. Brown, 10 Vet. App. 120 (1997). 

On remand, the RO is instructed to review the application to 
reopen a claim of service connection for varicose veins of 
the right lower extremity and the claim of secondary service 
connection for varicose veins of the left lower extremity.  
Prior to adjudication, the veteran should be issued a letter 
which notifies him of the evidence and information that is 
necessary to reopen a claim and of what evidence and 
information is necessary to establish entitlement to the 
underlying claim of the benefits sought by the claimant.  
Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).

Following development, the RO is instructed to adjudicate 
both claims regarding varicose veins of the right lower 
extremity.  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Review the claims file and send the 
veteran a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
advising him of the type of evidence which 
would be new and material based on the reasons 
for the previous denial of benefits, and 
explaining his and VA's respective 
responsibilities in obtaining the supporting 
evidence as outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Also 
provide the veteran an explanation of the 
information or evidence needed to establish a 
downstream disability rating and an effective 
date, as appropriate, for the claim on appeal.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Then readjudicate the application to 
reopen a claim of direct service connection 
for varicose veins of the right lower 
extremity, and the claim of secondary service 
connection for varicose veins of the right 
lower extremity.  If these claims are not 
granted to the veteran's satisfaction, send 
him and his representative an SSOC and give 
them an opportunity to respond to it before 
returning the case to the Board.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


